In the

     United States Court of Appeals
                   For the Seventh Circuit
                        ____________________
Nos. 03-1968 & 05-1736
BILL J. BENEFIEL,
                                                    Petitioner-Appellant,
                                    v.
CECIL DAVIS, Superintendent, Indiana State Prison,
                                          Respondent-Appellee.
                  ____________________
          Appeal from the United States District Court for the
           Southern District of Indiana, Terre Haute Division.
          No. TH 00-057-C-Y/H — Richard L. Young, Judge.
                        ____________________

 SUBMITTED MARCH 28, 2005 — DECIDED MARCH 31, 2005†
               ____________________

   Before BAUER, EASTERBROOK, and EVANS, Circuit Judges.
   EASTERBROOK, Circuit Judge. Bill Benefiel, who is under
sentence of death, exhausted his claims in state court, and this
court held that he is not entitled to federal collateral relief.
Benefiel v. Davis, 357 F.3d 655 (7th Cir.), cert. denied, 125 S. Ct.
481 (2004). Indiana has set an execution date of April 21, 2005.
   Benefiel wants another round of federal collateral review.
To obtain it, he needs this court’s permission under 28 U.S.C.
§2244(b). But he has not applied under this provision, doubtless
because his lawyers recognize that its conditions cannot be sat-


    † This opinion is being issued in typescript to provide petitioner with
time to seek a stay from the Supreme Court. See Circuit Rule 22(e)(2). A
printed copy will follow.
No. 03-1968 & 05-1736                                        Page 2


isfied. He contends that Smith v. Texas, 125 S. Ct. 400 (2004),
makes it “clear” that the district court (and presumably this
court) erred in denying his original application for relief. But he
does not contend that Smith establishes a new rule of constitu-
tional law that the Supreme Court has declared to apply retro-
actively, so it does not permit a second round of federal collat-
eral review.
    Moreover, the Supreme Court denied Benefiel’s petition for
certiorari while Smith was under advisement, and it denied his
petition for rehearing two months after issuing Smith. See 125 S.
Ct. 953 (2005). Had that Court thought that Smith bore on the
propriety of our decision, it would have held Benefiel’s petition
for its issuance and then remanded for further proceedings. Al-
ternatively it could have granted rehearing and remanded, if any
relation between Smith and Benefiel’s case was not evident ear-
lier. Either step would have obviated any need to satisfy
§2244(b). Instead the Court denied Benefiel’s petition outright.
    In an effort to avoid the statutory limits on multiple collat-
eral litigation, Benefiel asked the district court to reopen the
original proceedings under Fed. R. Civ. P. 60(b). (The motion
referred to the court’s “inherent equitable powers,” which adds
nothing. See Landau & Cleary, Ltd. v. Hribar Trucking, Inc., 867
F.2d 996, 1002 (7th Cir. 1989). ) The district court denied the
motion, treating it as a poorly disguised attempt to obtain a
second round of federal collateral review. Under Nuñez v. United
States, 96 F.3d 990 (7th Cir. 1996), a district court has no option
other than to dismiss such a request for want of jurisdiction and
advise the petitioner to file the appropriate motion in this
court. Instead of filing a motion under §2244(b), Benefiel filed a
notice of appeal, which has been docketed as No. 05-1736. He
also asked us to (a) recall our mandate and reopen our original
decision in No. 03-1968, and (b) issue a stay of execution. We
shall do neither. Instead we summarily affirm the district
court’s decision.
    The district court’s decision is compelled by circuit law.
Benefiel’s Rule 60(b) motion was equivalent to a fresh collateral
attack. See, e.g., Dunlap v. Litscher, 301 F.3d 873 (7th Cir. 2002);
Burris v. Parke, 130 F.3d 782 (7th Cir. 1997). Although the Su-
preme Court has under consideration the question when Rule
60(b) motions should be treated as subsequent collateral pro-
ceedings, see Gonzalez v. Crosby, cert. granted, 125 S. Ct. 961
(2005) (to be argued Apr. 25, 2005), none of the positions taken
No. 03-1968 & 05-1736                                       Page 3


by the different circuits would assist Benefiel. The position
most favorable to him--the majority opinion in In re Ab-
dur’Rahman, 392 F.3d 174 (6th Cir. 2004) (en banc)--would deem
his motion a successive collateral attack because it contests the
constitutionality of his conviction, as opposed to the adequacy
of the federal proceedings. Unless the Supreme Court were to
adopt in Gonzalez a position that has not prevailed in any cir-
cuit, Benefiel has no prospect of success.
    Actually he has no prospect of a favorable outcome even if
the Supreme Court were to decide in Gonzalez that a Rule 60(b)
motion never counts as a successive collateral attack. For to
prevail, Benefiel still would need a good motion under Rule
60(b), and it is established that decisions released after a judg-
ment becomes final do not justify reopening that judgment un-
der Rule 60(b). See, e.g., Agostini v. Felton, 521 U.S. 203, 239
(1997); Norgaard v. DePuy Orthopaedics, Inc., 121 F.3d 1074 (7th
Cir. 1997). The district judge did not abuse his discretion in ap-
plying that settled norm and denying Benefiel’s motion.
    As for the motion to recall the appellate mandate: Calderon
v. Thompson, 523 U.S. 538, 553–54 (1998), holds that such a mo-
tion is governed by the criteria of §2244(b), whether or not it
technically initiates a subsequent collateral proceeding. This is,
by the way, another possible outcome of Gonzalez: A Rule 60(b)
motion may not be granted unless it meets the criteria of
§2244(b), making it unnecessary to decide whether it “is” a sub-
sequent collateral attack. Cf. Felker v. Turpin, 518 U.S. 651, 662–
63 (1996) (an original application in the Supreme Court under
28 U.S.C. §2241 is not technically a second or successive collat-
eral attack, and thus is not directly governed by §2244(b), but
the Court will apply its substantive criteria nonetheless). Be-
cause, as we have observed, the criteria of §2244(b) are not sat-
isfied, recall of our mandate would be unwarranted.
    Finally, because the district court correctly denied the mo-
tion, and our mandate will not be recalled, there is no justifica-
tion for a stay of execution. The federal collateral proceedings
are over.
    Benefiel’s contention that cutting off opportunities for con-
tinuing collateral review suspends the writ of habeas corpus, in
violation of Art. I §9 cl. 2, is incorrect for the reasons covered
in Lindh v. Murphy, 96 F.3d 856, 867–68 (7th Cir. 1996) (en
banc), reversed on other grounds, 521 U.S. 320 (1997). What is
No. 03-1968 & 05-1736                                      Page 4


protected from suspension is the writ that limits a person’s de-
tention by the executive branch without trial. There is no con-
stitutional entitlement to post-judgment collateral review by
the inferior federal courts, let alone to unending rounds of such
review.
    The judgment of the district court is affirmed. The motion
to recall the mandate in No. 03-1968 is denied. The motion for
a stay of execution is denied. Treating the papers as a request to
initiate a second federal collateral attack, we deny that applica-
tion.